United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2861
                                   ___________

Juan Esparza-Ramirez,                 *
                                      *
            Appellant,                *
                                      * Appeal from the United States
       v.                             * District Court for the
                                      * District of Minnesota.
Lisa J.W. Hollingsworth, Warden, FCI *
Sandstone, MN,                        * [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                             Submitted: March 5, 2009
                                Filed: March 6, 2009
                                 ___________

Before RILEY, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

      Juan Esparza-Ramirez appeals from the district court’s1 denial of his 28 U.S.C.
§ 2241 petition. Upon careful de novo review, see Hill v. Morrison, 349 F.3d 1089,
1091 (8th Cir. 2003), we conclude that the district court’s decision was proper.
Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.



      1
      The Honorable Donovan W. Frank, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Susan
Richard Nelson, United States Magistrate Judge for the District of Minnesota.